DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 & 5-6 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Oleksyuk et al (WO 2014/184291 A2).
	Oleksyuk et al disclose a pressure resistant device, comprising: a tubular main body portion (2); a lid portion (3) having an annular wall portion (3a), the wall portion and the main body portion being joined to each other to close an opening of the main body portion; a positioning portion (3.1) provided to oppose at least one of inner peripheral surfaces of the main body portion and the wall portion, the positioning portion being configured to determine relative positions of the main body portion and the lid portion; and a groove portion (7, 7.1) formed on the at least one of the inner peripheral surfaces of the main body portion and the wall portion, the groove portion extending in the circumferential direction, wherein the positioning portion is provided to oppose an edge of the groove portion.  Wherein, the positioning portion is provided so that a position of an edge of the 1Z) formed in a curved surface from a bottom portion of the groove portion toward a joining portion between the wall portion and the main body portion, and a second curved surface portion (Fig. 8 ~D1a) formed in a curved surface from the bottom portion of the groove portion toward the opposite side of the joining portion, and a curvature radius of the first curved surface portion is smaller than a curvature radius of the second curved surface portion; and the pressure resistant device is a fluid pressure cylinder that is extended and contracted by supplying and discharging a working fluid.  

Claims 1-4 & 6 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Beumer (8807016).
	Beumer discloses a pressure resistant device, comprising: a tubular main body portion (2); a lid portion (4) having an annular wall portion (i.e. portion inserted into body 2), the wall portion and the main body portion being joined to each other to close an opening of the main body portion; a positioning portion (8) provided to oppose at least one of inner peripheral surfaces of the main body portion and the wall portion (i.e. surface sections of the body 2 and lid 4 that are shown in a facing relationship in Fig. 6 or 7), the positioning portion being configured to determine relative positions of the main body portion and the lid portion; and a groove portion (i.e. seating groove for ring 8) formed on the at least one of the inner peripheral surfaces of the main body portion and the wall portion, the groove portion extending in the circumferential direction, wherein the positioning portion is provided to oppose an edge of the groove portion.  Wherein, the positioning portion is formed separately from the main body portion and the lid portion, and provided to oppose the inner peripheral surfaces of both the main body portion and the wall portion (Fig. 6 or 

NOTE:  The claims use very broad and/or nominal terms (e.g. inner, oppose, matches with, etc.) that allow for interpretations Applicant may not intend.  Examiner recommends Applicant use more precise terms (e.g. axially aligned, abutting, etc.) to define the relationship between claimed components, and establish spatial context of/within the device in order to more accurately define the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Claim 1, as written, is further anticipated by the disclosures of U.S. Patents 10184501, 10167855, 9989075, 4324171, which are not currently relied upon.  Further citations are listed for their relevance to the disclosed invention and to demonstrate the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
February 19, 2021